Citation Nr: 0328575	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  92-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963 and from July 1965 to July 1968.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for PTSD.  In March 1994, the Board 
remanded the appeal for further development.  In an April 
1996 decision, the Board denied the claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 1997, the Court 
vacated the April 1996 Board decision and remanded it for 
further development.  In February 1998, and again in February 
2001, the Board remanded the appeal for further development.  

REMAND

Initially, the Board notes that the veteran's appeal was most 
recently remand in February 2001 to obtain, among other 
things, medical opinion evidence as to whether he sustained 
shell fragment wounds to the left thigh and heel while in 
military service.  He was also to be provided a VA 
psychiatric examination, and if diagnosed with PTSD, the 
stressors that caused the PTSD and the evidence relied upon 
to verify the existence of that stressor were to be 
identified.  In May 2003, the RO scheduled the veteran for 
the ordered VA examinations, however, he failed to show for 
those examinations.  In September 2003, the representative 
notified VA that the appellant had moved to a nursing home in 
Ohio and, in its October 2003 brief, his representative 
argued that the claimant may not have received notice of the 
May 2003 VA examinations.  The Board finds that, because the 
requested medical opinions were crucial to the veteran's 
claim, and because it is possible that he did not receive 
notice of the VA examinations, that the appeal should once 
again be remanded in order to obtain this needed medical 
opinion evidence.  38 U.S.C.A. § 5103A (West 2002).  

Next, the Board notes that a review of the record on appeal 
shows the veteran reported that he was in receipt of Social 
Security Administration (SSA) benefits beginning in November 
1990, that he attended VA vocational rehabilitation, received 
treatment in 1969 at the Perry Point VA medical center 
(VAMC), was treated in late 1969 and the early 1970's at a 
number of State psychiatric hospitals, and thereafter 
received treatment at the Augusta, Georgia VAMC.  While a 
review of the record on appeal shows a hospitalization 
summary for the Perry Point VAMC for hospitalization from 
July to August 1969, hospitalization records from private 
hospital for late 1969 and the early 1970's, and subsequent 
treatment records from the Augusta VAMC dated through August 
1998.  Nonetheless, copies of the veteran's SSA records, 
vocational rehabilitation file, treatment records from the 
hospitalization at Perry Point from July to August 1969, and 
post August 1998 treatment records from the Augusta VAMC do 
not appear in the record.  Therefore, on remand, the RO 
should obtain and associate these records with the record on 
appeal.  38 U.S.C.A. § 5103A.  

Lastly, the record reflects that in June 2002, November 2002, 
and May 2003 letters the veteran was afforded appropriate 
"Quartuccio sufficient" notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).  This included notice of what 
evidence was needed to substantiate his claim, notice of what 
portion of that necessary evidence he was required to submit, 
and notice of what portion of that evidence VA will secure.  
Quartuccio v. Principi, 16 Vet. App. 183(2002).  
Unfortunately, while the June 2002 letter provided the 
veteran with a one-year time limitation for submitting the 
information and evidence described in the letter, the 
November 2002 and May 2003 letters thereafter limited his 
time for submitting the needed information and evidence 
described in the letters to 30 days.

In September 2003, the United States Federal Circuit Court of 
Appeals in Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. App. LEXIS 
19540 (Fed. Cir. Sep. 22, 2003) (PVA), held that the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) which authorized 
VA to enter a decision if a response to a "VCAA notice" 
letter was not filed with VA within 30 days was invalid as 
contrary to the provisions of 38 U.S.C.A. § 5103(a).  

In light of this case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA as well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the veteran begins 
the one year period.  Inform the veteran 
that the RO will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must personally 
and specifically waive in writing any 
remaining response time.  PVA.  

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since 1969 for PTSD not previously 
identified.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal, including all treatment 
records from his hospitalization at the 
Perry Point VAMC from July to August 
1969, and post August 1998 treatment 
records from the Augusta, Georgia VAMC.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims' file, and the veteran must be 
notified in writing.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The RO should obtain and associate 
with the record on appeal the veteran's 
VA vocational rehabilitation file.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should have the 
veteran's file sent to the VA examiner 
who conducted the December 1999 general 
examination, or another qualified 
physician.  After a review of the claim's 
folder and the December 1999 examination 
report, the examiner must answer the 
following questions:

i.  Is it at least as likely as not 
that the veteran sustained shrapnel 
wounds to his left thigh and left 
heel in July 1966, while stationed 
in Vietnam?

ii.  Is it at least as likely as not 
that any currently demonstrated left 
thigh and/or left heel disorder is 
etiologically related to the 
veteran's military service?  A 
complete rationale for all opinions 
expressed must be provided, with 
reference to specific evidence 
supporting each finding made in the 
claims folder.

6.  After associating with the claims 
folders all evidence obtained in 
connection with the above development (to 
the extent possible), the RO should have 
the veteran's files sent to the VA 
examiner that conducted the December 1999 
PTSD examination, or another qualified 
psychiatrist.  After a review of the 
claim's folder and the December 1999 
examination report, the examiner is asked 
to answer the following questions:

i.  Since the December 1999 VA 
examination diagnosed PTSD, the 
symptoms and other factors which 
support the diagnosis should be 
specifically itemized. 

ii.  THE EXAMINER MUST IDENTIFY THE 
SPECIFIC INDEPENDENTLY VERIFIED 
STRESSOR(S) THAT CAUSED THE 
DIAGNOSED PTSD, AND SPECIFY THE 
EVIDENCE RELIED UPON TO DETERMINE 
THE EXISTENCE OF A VERIFIED 
STRESSOR. 

iii.  If, after a review of the 
record on appeal, the examiner 
wishes to amend the December 1999 VA 
examination report, he may do so 
provided he provides a complete 
rationale for all opinions 
expressed.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


